DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6418722 to Arnold in view of US Publication 20170067472 to Day.
As to claim 1, Arnold discloses A bearing structure comprising: a sleeve (at 28 inside of 46) provided so as to surround an outer circumference of a rotary shaft (22) that rotates about a center axis line and configured to rotate together with the rotary shaft; collars provided so as to abut against both ends in the center axis line direction of the sleeve (42,44), respectively, having a larger diameter than the sleeve, and configured to rotate together with the rotary shaft; and a bearing arranged on an outer circumference side of the sleeve (52) and between the collars, wherein the bearing functions as a journal bearing that supports the rotary shaft in a radial direction via the sleeve and functions as a thrust bearing that supports the rotary shaft in a thrust direction via the collars (disclosed as functioning to bear in the thrust direction [ABS] but would inherently act to dampen in a journal capacity as disclosed as oil passes between narrow passage 54, 46 under pressure to apply damping to disc sections 42,44; see specifically Col 2, Line 63-Col 3, Line 11).
While it is not expressly claimed in the claim, the collar section of Arnold does not expressly disclose where the collars are separate from the sleeve, which is taught in a similar configuration by Day (Fig 1,3).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Arnold to include where the collars are separate from the sleeve using the teachings of Day so as to allow for easier manufacture of separate parts and assembly of the bearing internal to the end collars. Further It would have been obvious to one having ordinary skill in the art at the time the invention was made to include where the collars are separate from the sleeve, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
As to claim 3, Arnold discloses a lubricant supply hole with downstream side opened to an inner circumference side of the bearing is formed in the bearing (oil passage hole visible at 52 Fig 1).
As to claim 4, Arnold discloses a turbocharger comprising: an impeller; a rotary shaft to which the impeller is attached; and the bearing structure according to claim 1 that supports the rotary shaft (Fig 1), wherein the rotary shaft comprises a small diameter portion (22), a large diameter portion (63), and a step part connecting the small diameter portion to the large diameter portion (at 50/63), wherein the sleeve and the collars are provided to the small diameter portion (42,44,36 on 22), and wherein one of the collars on the large diameter portion side is provided so as to abut against the step part (44 at 63), the turbocharger further comprising a fastener that is attached to an end of the rotary shaft on the small diameter portion side and presses the collars and the sleeve toward the step part side (74).
As to claim 5, Arnold discloses comprising a journal bearing provided to the large diameter portion (66), wherein the sleeve has substantially the same outer diameter as the large diameter portion (46,64 Fig 1).

Claims 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6418722 to Arnold in view of US Publication 20170067472 to Day as applied to claim 1 above and further in view of US Publication 20180073553 to Kleinsehmidt.
As to claim 2, Arnold does not expressly disclose oil grooves are formed at both ends in the center axis line direction of the bearing.
Kleinsehmidt discloses how grooves are formed at both ends of a central bearing to assist in journal bearing and thrust bearing effectiveness (21.5).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Arnold to include oil grooves are formed at both ends in the center axis line direction of the bearing using the teachings of Kleinsehmidt to tailor the pressure requirements of the bearing arrangement as needed.
Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6418722 to Arnold in view of US Publication 20170067472 to Day and further in view of US Patent 587332 to Johnston.
As to claim 6, Arnold discloses assembly method (Col 3, Line 61-67) of a turbocharger comprising an impeller, a rotary shaft to which the impeller is attached and that rotates about a center axis line, and a bearing structure that pivotably supports the rotary shaft, wherein the rotary shaft comprises a small diameter portion, a large diameter portion, and a step part connecting the small diameter portion to the large diameter portion, wherein the bearing structure comprises a sleeve surrounding an outer circumference of the rotary shaft, collars provided so as to abut against both ends in the center axis line direction of the sleeve, respectively, and having a larger diameter than the sleeve, and a bearing arranged on an outer circumference side of the sleeve and between the collars, wherein the bearing functions as a journal bearing that supports the rotary shaft in a radial direction via the sleeve and functions as a thrust bearing that supports the rotary shaft in a thrust direction via the collars (as cited and rejected in the Claims above).  While Arnold does not go into much detail about assembly Johnson discloses how such assembly of similar designs are commonly understood and obvious in the art (Col 5, Line 57-Col 6, Line 22).
At the time of invention, it would have been obvious to one of ordinary skill in the art to assemble the modified Arnold such that the assembly method comprising: an arrangement step of inserting the collars and the sleeve to the small diameter portion and arranging the bearing between both the collars; an abutting step of abutting one of the collars against the step part; and a fixing step of pushing and fixing the impeller, the collars, and the sleeve against the step part by fixing a fastener to the small diameter portion using the teachings of Johnson as this would have been a reasonable and obvious set of steps to assemble the device based on parts requirements and space available to secure the components in the desired order for the finished product.
Response to Arguments
Applicant’s arguments with respect to claims have been considered.
With regards to Applicant’s argument that “However, separately from the thrust bearing 52, Arnold has journal bearings 40, 66 that supports a rotating shaft. The thrust bearing 52 only functions as a thrust bearing. The thrust bearing 52 is narrower in width than journal bearings 40, 66 and has a smaller area in contact with the shaft, which increases surface pressure. If the thrust bearing 52 would function as a journal bearing, then burning would occur. One of ordinary skill in the art can assume such a matter and does not assume that the thrust bearing 52 functions as a journal bearing.” the examiner is unconvinced.  There is nothing in the disclosure that bearing 52 acts only as a thrust bearing as asserted by applicant. Further, there mere existence of journal bearings 40,66 would not rule out 52 acting as a journal bearing. Additionally there is no disclosure nor presented evidence that if 52 were to act as a journal bearing that burning would occur.  What is present in the disclosure and figures is that region 46 is under a positive pressure as to facilitate flow through the thrust portion and that the shaft size of the bearing 52 and that of journal bearings 40 are the same (Col 2, Line 59-61), and that the collar region 54 is only “slightly larger” than the shaft size itself 46. As such there is presented limited space for oil passage which must be supplied in a manner to maintain the thrust function of 52, and as such one of ordinary skill would known that the 46 region would also maintain a certain level of support for the shaft bearing arrangement.  While there is no disclosure that the bearing 52 acts as the primary journal bearing, or that its function is stiffer than the other journal bearings, these are limitations not currently present in the claims of the application.
With regards to Applicant’s argument that “The gap at 54 is larger than the gap at 68. It is not possible, in the gap at 54, to form an oil film having appropriate pressure/thickness to support a vertical load. Thus, the thrust bearing 52 does not function as a journal bearing, and the Examiner's opinion is unreasonable.” the examiner is unconvinced. There is no disclosure stating that the gap at 54 is larger than that at 68, and additionally there is no evidence that such a dimension would be necessary to facilitate 52 acting as a journal bearing.  Additionally while applicant states that this would be an insufficient amount of oil to support a vertical load, the bearing is not required to fully support a vertical load at that point as it is assisted by other journal bearings, and as such it acts as a journal bearing while supporting an appropriate load and more specifically damping vibration in that region.  Is Summary the presence of oil in the 46 region of 52 will inherently act as a journal bearing under positive oil pressure assisting primary journal bearings 40,66 and damping vibrations.

Further Art
Also while not presently relied upon US Publication 20140169711 to Hanaka would appear to read on the claims as currently presented (See Abstract, Snubber Bearing Fig 2a specific recitation to thrust and radial bearing support).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746